COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


KIM BRANCH HARRIS
                                                MEMORANDUM OPINION *
v.       Record No. 0700-99-1                       PER CURIAM
                                                SEPTEMBER 14, 1999
VIRGINIA BEACH GENERAL HOSPITAL AND
 MANUFACTURERS ALLIANCE INSURANCE COMPANY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Jeffrey C. Flax; Kelberg, Childress & Flax,
            P.C., on brief), for appellant.

            (Richard E. Garriott, Jr.; Clarke, Dolph,
            Rapaport, Hardy & Hull, P.L.C., on brief),
            for appellees.


     Kim Branch Harris (claimant) appeals from a ruling of the

Workers' Compensation Commission suspending claimant's benefits

on the ground that she unjustifiably refused medical treatment.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.      See Rule 5A:27.

     On appeal, we review the evidence in the light most

favorable to the prevailing party below.    See R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    "Factual findings by the commission that are supported

by credible evidence are conclusive and binding upon this Court

     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
on appeal."    Southern Iron Works, Inc. v. Wallace, 16 Va. App.

131, 134, 428 S.E.2d 32, 34 (1993).

     So viewed, the evidence proved that claimant sustained a

compensable back injury on December 31, 1991.   Claimant's

primary treating physician, Dr. Nasrollah Fatehi, subsequently

diagnosed claimant with Reflex Sympathetic Dystrophy (RSD).    In

April 1997, Dr. Sidney Mallenbaum evaluated claimant and

recommended that she be examined by physiatrist Dr. Lisa Barr.

On May 19, 1997, Dr. Fatehi indicated that he did not object to

claimant being evaluated by Dr. Barr, and wrote that "[i]f I

agree with [Dr. Barr's] recommendation, I will encourage

[claimant] to comply."

     After examining claimant on July 10, 1997, Dr. Barr

recommended:

          [A] coordinated, interdisciplinary approach
          to treatment through an outpatient
          Spineworks program. This would also include
          a series of selective right S1 nerve root
          blocks and osteopathic manipulation, the use
          of trigger point injections, and a
          coordinated approach of reconditioning that
          will also incorporate dural stretching, gait
          training, functional activities, and lumbar
          stabilization.

In her July 10, 1997 report, Dr. Barr indicated that she did not

believe that claimant had RSD.    She further opined that

claimant's condition included "some degree of symptom

magnification."



                                 - 2 -
     Claimant was upset that Dr. Barr questioned Dr. Fatehi's

RSD diagnosis.   She reported Dr. Barr's diagnosis to Dr. Fatehi

who, on August 11, 1997, nevertheless "encouraged [claimant] to

make an appointment with Dr. L. Barr for discussion regarding

the proposed treatment and . . . told her to go along with Dr.

L. Barr's recommendation."

     Claimant returned to see Dr. Barr on September 9, 1997.

Dr. Barr wrote that claimant reported "with an agenda and a very

defensive posture."    Claimant indicated that she did not trust

Dr. Barr and that she was not interested in Dr. Barr's

recommended program.   Claimant testified that Dr. Barr's

recommended program seemed like physical therapy, that she had

previously undergone physical therapy, and that physical therapy

had worsened her condition.

     Kathy Farrahar contacted claimant the following day and

extended claimant an offer from Dr. Barr to see one of two other

physiatrists in Dr. Barr's office.      Claimant did not, however,

return to Dr. Barr's office.   Thereafter, the employer, Virginia

Beach General Hospital, filed an application for hearing

alleging that claimant had unjustifiably refused medical

treatment.

     In a January 13, 1998 letter to claimant's attorney, Dr.

Fatehi wrote that, "in [his] opinion, (especially in view of the

failure of the previous trials of physical therapy) [he did] not


                                - 3 -
feel that [claimant] would benefit from this sort of treatment."

Dr. Fatehi specifically disagreed with Dr. Barr's conclusion

that claimant was not suffering from RSD.

     Following a hearing, the deputy commissioner suspended

benefits on the ground that claimant had unjustifiably refused

medical treatment.   The full commission affirmed, finding that

Dr. Fatehi had specifically recommended that claimant follow Dr.

Barr's plan of treatment.   The commission discounted Dr.

Fatehi's subsequent change of heart.

               Code § 65.2-603(B) provides for the
          suspension of benefits if a claimant
          unjustifiably refuses medical treatment.
          "Once a physician is selected, it is well
          settled that an employee who is referred for
          additional medical services by the treating
          physician must accept the medical service or
          forfeit compensation for as long as the
          refusal persists."

Schwab Constr. v. McCarter, 25 Va. App. 104, 109, 486 S.E.2d

562, 564-65 (1997) (quoting Biafore v. Kitchin Equipment Co., 18

Va. App. 474, 479, 445 S.E.2d 496, 498 (1994)).   In addressing

this issue, "[t]he question is not whether the recommended

procedure was justified, but whether the patient's refusal to

submit to it was justified.   The matter of justification must be

considered from the viewpoint of the patient and in the light of

the information which was available to him."   Holland v.

Virginia Bridge & Structures, Inc., 10 Va. App. 660, 662, 394

S.E.2d 867, 868 (1990).


                               - 4 -
     The record reflects that claimant's primary treating

physician recommended that claimant undergo Dr. Barr's proposed

treatment regimen.    And although claimant testified that she did

not think that Dr. Barr's treatment would help, the record also

reflects that claimant had a conflict with Dr. Barr because of

Dr. Barr's conclusion that claimant was not suffering from RSD.

Especially considering Dr. Fatehi's August 11, 1997

recommendation that claimant pursue Dr. Barr's treatment plan,

there is nothing in the record that tends to support claimant's

concern that Dr. Barr's proposed course of treatment would be

counter-productive.   Moreover, sensing a personality conflict,

Dr. Barr even offered to have claimant see another physiatrist

in her practice.   Accordingly, we cannot say that the commission

erred when it held that claimant unjustifiably refused medical

treatment.

                                                         Affirmed.




                                - 5 -